Citation Nr: 0920443	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence exists to reopen a 
claim for entitlement to service connection for a right eye 
disability.  

2.  Entitlement to service connection for a right eye 
disability, to include as secondary to the Veteran's service 
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to October 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The Veteran's representative requested a hearing before a 
member of the Board in a March 2006 letter, but withdrew that 
request in a September 2006 letter, consistent with the 
Veteran's preference indicated on his March 2006 substantive 
appeal.

The issue of entitlement to service connection for an eye 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1983 RO decision denied entitlement to service 
connection for a right eye disability; the Veteran did not 
appeal.

2.  Evidence received since the January 1983 RO decision is 
new and material and the Veteran's claim must be reopened.  


CONCLUSIONS OF LAW

1.  The January 1983 RO decision that denied entitlement to 
service connection for a right eye disability is final.  38 
U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R.  § 20.1103 (2008).

2.  New and material evidence has been received since the 
January 1983 RO decision and that claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for service connection for a 
right eye disability, including defective visual acuity, 
residuals of a right eye laceration, glaucoma, cataracts, and 
retinal detachment, was denied in a January 1983 RO decision.  
The Veteran did not appeal.  In February 2004, the Veteran 
filed a claim for service connection for glaucoma secondary 
to his service connected diabetes mellitus.  The RO reopened 
his prior claim for entitlement to service connection for a 
right eye disability, but denied entitlement to service 
connection in an October 2004 rating decision.  

Notwithstanding the RO's decision to reopen this claim, the 
Board has jurisdictional responsibility to determine whether 
it is proper to reopen the claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
this claim.  Only if the Board determines that new and 
material evidence sufficient to reopen the claims has been 
received, will the Board proceed to address the merits.  
Otherwise, the analysis ends with a decision to not reopen 
the claim.

As an initial matter, the Board notes that in a February 2009 
statement, the Veteran's representative has challenged the 
finality of the January 1983 RO decision.  In his brief, the 
Veteran's representative argues that VA violated its duty to 
assist the Veteran in his prior claim and that this 
procedural error vitiates the finality of an RO decision for 
purposes of direct appeal.  However, the case that the 
representative cites to as supporting his argument that 
"grave procedural error" vitiates that finality of a prior 
final VA decision, Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), was overruled by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Cook  v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

In Cook, the Federal Circuit specifically rejected the idea 
that a procedural error, such as a breach in the duty to 
assist a veteran, was grounds to challenge the finality of a 
VA decision and noted that there are only two exceptions to 
the rule of finality, both statutory.  Id. at 1337, 1339.  
These are where a veteran has presented new and material 
evidence or where a veteran has presented evidence of clear 
and unmistakable error in a prior VA decision.  Id. at 1337.  
Additionally, the Federal Circuit noted that a veteran may 
bring a claim having the same factual basis as a previously 
disallowed claim when an intervening and substantive change 
in law or regulation creates a new basis for entitlement to a 
benefit.   See Spencer v. Brown, 17 F.3d 368, 372 
(Fed.Cir.1994).  However, such a claim is treated as a new 
claim and not as a request for reconsideration of a 
previously disallowed claim.  Id.

Based on the holding in Cook, even assuming that the RO did 
fail in its duty to assist the Veteran with his prior claim 
for entitlement to service connection for a right eye 
disability, this failure would not be grounds to vitiate the 
finality of the January 1983 rating decision.  

The Veteran's representative also cites to a number of cases 
where a VA decision did not become final due to the RO's 
failure to provide a veteran with information critical to the 
appellate process.  See, e.g., Tablazon v. Brown, 8 Vet. App. 
518 (because the VA did not furnish the veteran with a 
statement of the case, he was unable to file a "formal 
appeal" with the Board and the RO rating decision did not 
become final); Hauck v. Brown, 6 Vet. App. 518 (1994) 
(because the veteran never received notification of claim 
denial in accordance with 38 U.S.C. § 7105(b)(1), the one-
year period in which to file an NOD did not begin to run); 
Kuo v. Derwinski, 2 Vet. App. 662 (1992) (the veteran was not 
furnished with a statement of the case; therefore, the period 
in which to lodge a "formal appeal" with the Board did not 
begin to run); Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
(since the Board did not mail its decision in accordance with 
38 U.S.C. § 7104(e) and 38 U.S.C. § 7266, the 120-day period 
within which to appeal to the Veterans Court did not begin to 
run).

However, in this case, both the Veteran and his 
representative were notified in February 1983 of the January 
1983 RO decision and informed of the Veteran's procedural and 
appellate rights.  The Veteran has not argued that this 
notice was mailed to the wrong address or that VA otherwise 
failed to comply with proper mailing procedures.  
Furthermore, as the Veteran did not file a notice of 
disagreement with the January 1983 rating decision, the RO 
had no obligation to provide the Veteran with a statement of 
the case.

Accordingly, based on all the above evidence, the Board finds 
that the January 1983 RO decision that denied entitlement to 
service connection for a right eye disability was final and 
will now turn to whether new and material evidence has been 
presented to reopen the prior claim.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's prior claim because it 
determined that the Veteran's defective visual acuity was a 
developmental disability, there was no current evidence of 
residuals of a right eye laceration, and glaucoma, cataracts, 
and retinal detachment were not shown in service.  Thus, for 
evidence in this case to be considered new and material, it 
must show that the Veteran currently suffers from residuals 
of a laceration to the right eye or that one of his current 
eye disabilities is etiologically related to his active 
service.  

The Veteran has asserted in his claim that his glaucoma has 
been caused or aggravated by his service connected diabetes 
mellitus, a new theory of entitlement.  There is also 
additional medial evidence in the file.  The Veteran's 
service connected diabetes mellitus provides a nexus to 
service that was absent in the Veteran's prior claim.  
Overall, new and material evidence has been presented and the 
Veteran's prior claims for a right eye disability must be 
reopened.  The Board will address the issue of entitlement to 
service connection for an eye disability in the REMAND 
portion of this opinion.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, Kent 
notice was inadequate, but as the Veteran's claim is being 
reopened, he has not been prejudiced by any notice 
deficiency.

The duty to notify, other than as to reopening a prior claim, 
was satisfied by letters sent to the Veteran in March 2004, 
June 2004, and March 2006.  This notice informed the Veteran 
of what evidence was required to substantiate the Veteran's 
claim and VA and the Veteran's respective duties for 
obtaining evidence.  The Veteran was also notified of how VA 
assigns disability ratings and effective dates.  

However, notice as to how VA assigns disability ratings and 
effective dates was not provided to the Veteran prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the March 2006 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in August 2008.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records.  The Veteran was 
also afforded a VA examination in August 2004.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been received, the Veteran's 
prior claim for entitlement to service connection for a right 
eye disability is reopened


REMAND

The Veteran is seeking entitlement to service connection for 
a right eye disability based on three theories of 
entitlement: a direct basis, based on aggravation of a pre-
existing visual disability, and secondary to service 
connected diabetes mellitus.  

The Veteran was afforded a VA examination of his eyes in 
August 2004.  While the examiner concluded that the Veteran's 
glaucoma was "unrelated" to his diabetes mellitus, 
providing evidence against this claim, the examiner gave no 
explanation for this opinion.  The Board notes that a medical 
opinion that contains only data and conclusions is accorded 
no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Additionally, it is not clear from the examiners 
opinion whether in determining whether the Veteran's glaucoma 
was unrelated to the Veteran's diabetes, he considered 
whether the Veteran's diabetes aggravated the Veteran's 
glaucoma beyond the natural progression of the disease, even 
if it did not cause the glaucoma or whether the Veteran had 
any eye disability that was etiologically related to service 
on a direct basis.  For these reasons, the August 2004 
examination was inadequate and remand for a new eye 
examination is required.  

It is important for the Board to note that problems in such 
cases such as these are routinely vacated and remanded by the 
courts. 

Additionally, prior to the examination, the Veteran should be 
provided with detailed notice concerning what is required to 
establish secondary service connection, particularly 
secondary service connection based on aggravation of a non-
service connected disability.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with 
appropriate VCAA notice explaining the 
most current regulations for establishing 
secondary service connection and 
aggravation, including the requirement 
that a baseline level of severity of the 
non-service connected disability prior to 
aggravation must be established.  See 
38 C.F.R. § 3.310 (2008).  

2.  The Veteran should be afforded another 
VA examination of his eyes.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater probability), 
that the Veteran's right eye disabilities 
(if any) was caused or aggravated by the 
Veteran's active service, including by his 
service connected diabetes mellitus.  If 
the examiner determines that any of the 
Veteran's eye disabilities increased in 
severity beyond the natural course of that 
disability due to the Veteran's service 
connected diabetes mellitus, the examiner 
should determine, if possible, the 
baseline severity of the eye disabilities 
before they were first aggravated by the 
diabetes mellitus.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


